DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1,5-6,8-16,18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach a method of adding compensation grays to input grays to provide output grays; converting the input grays into conversion grays; wherein the conversion grays correspond to a current pixel row, and the previous conversion grays corresponding two previous pixel rows, the compensation gray calculator includes a look up table in which compensation values corresponding to some of the previous conversion gray and  some of the conversion grays are recorded; calculating compensation values corresponding to some of previous conversion grays and some of conversion grays; and calculating first interpolated values by interpolating the compensation values.
Inada et al. (US Pub 2015/0206486 A1) discloses a method of converting gradation into voltage; adding a correction value to the voltage; and outputting a driving image signal DAT-D to a timing controller for displaying images. However, Inada does not teach a method of calculating the interpolated values by interpolating the compensating values as recited in claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691